Citation Nr: 1648415	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a bilateral neurological disability of the upper extremities, to include carpal tunnel syndrome and ulnar neuropathy.

3.  Entitlement to service connection for a cervical spine disability, to include hemangioma T1-T2.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a disability manifested by a chronic cough.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to service connection for a psychiatric disability.

8.  Entitlement to service connection for a gastrointestinal disability other than chronic gastritis.

9.  Entitlement to service connection for a liver disability, to include as secondary to service-connected cholecystectomy.

10.  Entitlement to service connection for a right hand disability.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to an initial rating higher than 10 percent for cholecystectomy.

13.  Entitlement to an initial rating higher than 10 percent for right ankle calcaneal spur.

14.  Entitlement to an initial rating higher than 10 percent for left ankle osteochondrosis dissecans.

15.  Entitlement to an initial rating higher than 10 percent for mild L3 spondylosis.

16.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus.

17.  Entitlement to an initial rating higher than 10 percent for chronic gastritis.

18.  Entitlement to an initial compensable rating for high blood pressure.

19.  Entitlement to an initial compensable rating for dermatitis.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.O.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 2005, which includes service in Southwest Asia.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard of the United States from August 1973 to February 1974.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico.  

The Veteran testified before the Board at an April 2016 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

As explained below, the issue of entitlement to a TDIU is before the Board as part of the appeal for higher initial ratings for the service-connected bilateral ankle disabilities, diabetes, gastritis, high blood pressure, and dermatitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the appeal has been expanded to include this issue.
The issues of entitlement to service connection for a bilateral neurological disability of the upper extremities, a cervical spine disability, a right shoulder disability, a disability manifested by a chronic cough, a bilateral eye disability, a psychiatric disability, a gastrointestinal disability other than chronic gastritis, a liver disability, a right hand disability, and sleep apnea, entitlement to higher initial ratings for right ankle calcaneal spur, left ankle osteochondrosis dissecans, mild L3 spondylosis, diabetes mellitus, chronic gastritis, high blood pressure, and dermatitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for high cholesterol and entitlement to a higher initial rating for cholecystectomy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for high cholesterol and entitlement to a higher initial rating for cholecystectomy, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  
In the present case, it was acknowledged on the record during the April 2016 Board hearing that the Veteran wished to withdraw from appeal the issues of entitlement to service connection for high cholesterol and entitlement to a higher initial rating for cholecystectomy.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.

The appeal as to the issue of entitlement to a higher initial rating for cholecystectomy is dismissed.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83  .)

In this case, a May 2013 VA MRI report, a May 2013 VA psychiatry note, and an August 2013 VA primary care note include diagnoses of mild degenerative changes of the cervical spine, right shoulder impingement syndrome and mild degenerative joint disease, general anxiety disorder, major depressive disorder, diverticulosis, hemorrhoids, an esophageal ulcer, right inguinal hernia, hiatal hernia, fatty liver, and sleep apnea.  Also, the Veteran has reported that he experiences impaired vision and a right pinky finger deformity.  In addition, service treatment records and VA treatment records include September 1992, May 2003, and June and December 2004 reports of treatment for abdominal pain, heartburn, and increased liver enzymes.  The Veteran was diagnosed as having possible gastritis, gastroesophageal reflux disease (GERD), fatty liver, and hepatosplenomegaly.  He was also prescribed eyeglasses in service and reported on a November 2004 report of medical history form completed for purposes of separation from service that he experienced loss of vision.  The Veteran has essentially contended that he began to experience neck/right shoulder, eye, psychiatric, gastrointestinal, liver, right hand, and sleep apnea problems in service and that such symptoms have continued in the years since that time.  In the alternative, he contends that the claimed liver disability is related to his service-connected cholecystectomy.

Hence, there is competent evidence of persistent or recurrent symptoms of current cervical spine disability, right shoulder disability, bilateral eye disability, psychiatric disability, gastrointestinal disability other than chronic gastritis, liver disability, right hand disability, and sleep apnea.  Also, there is competent evidence of a continuity of symptomatology in the years since service, suggesting that these claimed disabilities may be related to service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current cervical spine disability, right shoulder disability, bilateral eye disability, psychiatric disability, gastrointestinal disability other than chronic gastritis, liver disability, right hand disability, and sleep apnea is triggered.  Such examinations are needed to determine the nature of any such current disabilities and to obtain medical opinions as to the etiology of any such disabilities.

As for the claims of service connection for a bilateral neurological disability of the upper extremities, the Veteran was afforded a VA examination in September 2013 and was diagnosed as having bilateral carpal tunnel syndrome and ulnar neuropathy. The physician who conducted the examination did not provide any opinion as to the etiology of the disabilities.  Therefore, a new VA examination is necessary to obtain an opinion as to the etiology of the current neurological disabilities of the upper extremities.

With respect to the claim of service connection for a disability manifested by a chronic cough, the Veteran was afforded a VA examination in May 2013.  The examiner who conducted the examination documented the Veteran's report of being exposed to dust and sand in Iraq and of experiencing a chronic cough ever since his deployment to Iraq.  The examiner concluded, however, that there was no evidence of any current respiratory disability.  

The Veteran's "Certificate of Release or Discharge from Active Duty" form (DD Form 214) indicates that he served in Iraq from May 2003 to April 2004.  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1).  For purposes of 38 C.F.R. § 3.317, qualifying chronic disabilities include, among other things, an undiagnosed illness.  38 C.F.R. § 3.317 (a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving the respiratory system (upper or lower).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a),(b).

In light of the Veteran's service in the Southwest Asia theater of operations and his claimed chronic cough which had its onset during such service, the Board finds that a remand is necessary to obtain an opinion as to whether any respiratory symptoms experienced by the Veteran represent an objective indication of chronic disability resulting from an undiagnosed illness related to his service in Southwest Asia.

As for the appeal for higher initial ratings for the service-connected ankle and back disabilities, the Veteran was afforded VA examinations in September 2013 and August 2014 to assess the severity of the disabilities.  The ranges of motion of the thoracolumbar spine and the ankles were reported, but the Board cannot discern from the examination reports whether the Veteran's thoracolumbar spine and ankles were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).  Moreover, the report of the August 2014 VA ankle examination contains conflicting information as to the presence of ankle pain.  The examiner initially reported in the range of motion and functional loss sections of the examination report that there was objective evidence of ankle pain with motion.  She subsequently concluded, however, that although pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over time, there was no evidence of ankle pain at the time of the examination.

As the issues of entitlement to higher initial ratings for the service-connected ankle and back disabilities are otherwise being remanded to attempt to obtain additional relevant treatment records and Social Security Administration (SSA) records (as explained below), new VA examinations should be conducted upon remand to assess the severity of the service-connected ankle and back disabilities.

The Veteran was also afforded a VA stomach and duodenal conditions examination in May 2013 and was diagnosed as having, among other things, chronic gastritis.  Despite this diagnosis, however, the examiner subsequently indicated that the Veteran did not have any hypertrophic or atrophic gastritis and otherwise did not provide any of the pertinent information necessary to properly rate gastritis.  For instance, there is no information regarding the presence or size of any lesions or eroded/ulcerated areas or the presence of any hemorrhages.  Thus, a remand is also necessary to afford the Veteran a new VA examination to assess the current severity of his service-connected gastritis.

With respect to the appeal for higher initial ratings for hypertension and dermatitis, the evidence reflects that these disabilities may have worsened since the Veteran's last VA examinations in May 2013.  For example, the May 2013 VA examination reports reveal that he did not have a history of a diastolic blood pressure elevation to predominantly 100 or more and that his dermatitis was not being treated by any oral or topical medications.  Blood pressure readings of 138/88, 136/88, and 138/86 were recorded during the hypertension examination.  During the April 2016 hearing, the Veteran alluded to a worsening of his hypertension and reported that he had been given an unspecified cream for his dermatitis.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected hypertension and dermatitis is triggered.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran submitted a formal claim for a TDIU ("Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)) in April 2014 on which he reported that he had been unemployed since 2005.  He claimed that his various service-connected disabilities prevented him from securing and following any substantially gainful occupation.  The RO denied entitlement to a TDIU by way of a September 2014 rating decision and the Veteran did not appeal this decision.  Nevertheless, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one.  See 38 C.F.R. § 4.16 (a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  Here, however, the evidence reflects that some of the Veteran's service-connected disabilities may have worsened since the most recent VA examinations and the Board is otherwise remanding the issue of entitlement to a TDIU in order to attempt to obtain outstanding treatment records and SSA records.  The Board therefore finds that a VA Social and Industrial Survey that provides an updated and full description of the effects of the Veteran's service-connected disabilities on his employability is warranted upon remand.

The issue of entitlement to a TDIU is also inextricably  intertwined with the service connection and higher initial rating issues which are on appeal.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A September 2013 VA Form 21-8940 reflects that the Veteran had been granted SSA disability and/or supplemental security income (SSI) benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's determination have not yet been associated with the file and may be relevant.

In addition, the Veteran reported during the April 2016 hearing that he continued to receive VA treatment for some of his claimed disabilities.  The most recent VA treatment records in his file are from the VA Caribbean Healthcare System and are dated in September 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, a December 2011 VA primary care treatment note indicates that the Veteran was scheduled for follow up treatment for a gastrointestinal disability from Dr. Rosado in January 2012.  Also, he reported during the April 2016 hearing that his dermatitis was being treated by an unidentified private dermatologist.   When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  Although some treatment records from Dr. Rosado have been obtained and associated with the file, it appears that there are additional private treatment records that have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, the Veteran's claims file does not contain any letters notifying the Veteran of the information and evidence that is necessary to substantiate his claims for service connection and for a TDIU, as required by the VCAA.  Cf. 38 U.S.C.A. § 5103 (a).  The September 2013 rating decision and December 2014 statement of the case reference a notice letter dated on May 1, 2013, but there is no such letter in the claims file.  Therefore, proper VCAA notice shall be provided upon remand.

Lastly, the December 2014 statement of the case does not reference the reports of the September 2013 and August 2014 VA examinations which assessed the Veteran's diabetes, upper extremity neurological disabilities, and bilateral ankle disabilities.  Hence, upon remand, the AOJ should issue an appropriate supplemental statement of the case which considers this relevant evidence and any other additional relevant evidence obtained since the December 2014 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic claims file a copy of the VCAA notice letter dated on May 1, 2013 whish is referenced in the September 2013 rating decision and December 2014 statement of the case.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his service connection claims (on both a direct and secondary basis) and his claim for a TDIU.  A copy of this letter must be included in the file.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a neurological disability of the upper extremities, a cervical spine disability, a right shoulder disability, a respiratory disability, an eye disability, a psychiatric disability, a gastrointestinal disability, a liver disability, a right hand disability, sleep apnea, an ankle disability, a back disability, diabetes, hypertension, and a skin disease (to include the private dermatologist referenced during the April 2016 hearing), to include the dates of any such treatment.

The Veteran should also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a neurological disability of the upper extremities, a cervical spine disability, a right shoulder disability, a respiratory disability, an eye disability, a psychiatric disability, a gastrointestinal disability, a liver disability, a right hand disability, sleep apnea, an ankle disability, a back disability, diabetes, hypertension, and a skin disease from Dr. Rosado (see the December 2011 VA primary care treatment note) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ should attempt to obtain outstanding records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.  Any treatment record that includes any non-English language should be translated to English.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment from the VA Caribbean Healthcare System dated from September 2014 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any medical records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurological disability of the upper extremities.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current upper extremity neurological disability identified (i.e., any upper extremity neurological disability diagnosed since January 2013 including, but not limited to, carpal tunnel syndrome and ulnar neuropathy), the examiner should answer the following question:
Is it at least as likely as not (50 percent or greater probability) that the current upper extremity neurological disability had its clinical onset during either period of active service, had its onset in the year immediately following the period of service from May 1985 to January 2005, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any upper extremity neurological disabilities diagnosed since January 2013 (including, but not limited to, carpal tunnel syndrome and ulnar neuropathy).  (The absence of evidence of treatment for upper extremity neurological problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

The examiner must provide a rationale for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cervical spine disability identified (i.e., any cervical spine disability diagnosed since January 2013), the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current cervical spine disability had its clinical onset during either period of active service, had its onset in the year immediately following the period of service from May 1985 to January 2005 (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any cervical spine disabilities diagnosed since January 2013 and the Veteran's reports of cervical spine symptoms since service.  (The absence of evidence of treatment for cervical spine problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

The examiner must provide a rationale for each opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right shoulder disability identified (i.e., any right shoulder disability diagnosed since January 2013), the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current right shoulder disability had its clinical onset during either period of active service, had its onset in the year immediately following the period of service from May 1985 to January 2005 (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any right shoulder disabilities diagnosed since January 2013 and the Veteran's reports of right shoulder symptoms in the years since service.  (The absence of evidence of treatment for right shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

The examiner must provide a rationale for each opinion given.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer all of the following questions:

(a)  Are any of the Veteran's respiratory symptoms that have been present since January 2013 due to a distinct and identifiable respiratory disability?

(b)  If any current respiratory symptom is related to a distinct and identifiable respiratory disability, is it at least as likely as not (50 percent or greater probability) that the current respiratory disability had its clinical onset during either period of active service, is related to the Veteran's respiratory symptoms in service, is related to exposure to dust and sand while stationed in Iraq, or is otherwise the result of a disease or injury in service?

(c)  If any respiratory symptom that has been present since January 2013 is not due to a distinct and identifiable respiratory disability, is it at least as likely as not (50 percent or greater probability) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  If so, the examiner should also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any respiratory problems present since January 2013, all reports of and instances of treatment for respiratory problems in the Veteran's service treatment records, the Veteran's reports of exposure to sand and dust in Iraq, and his reports of respiratory symptoms in the years since service.  

The examiner must provide a rationale for each opinion given.

10.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current eye disability identified (i.e., any eye disability diagnosed since January 2013), the examiner should answer all of the following questions:
(a)  Is it at least as likely as not (50 percent or greater probability) that the current eye disability had its clinical onset during either period of active service, is related to the Veteran's eye problems in service, is related to exposure to airborne sand and dust in service, or is otherwise the result of a disease or injury in service?

(b)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any eye disabilities diagnosed since January 2013, all reports of and instances of treatment for eye problems in the Veteran's service treatment records, the Veteran's reports of exposure to airborne dust and sand in Iraq, and his reports of eye symptoms in the years since service.  

The examiner must provide a rationale for each opinion given.

11.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since January 2013), the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current psychiatric disability had its clinical onset during either period of active service, had its onset during the year immediately following the period of service from May 1985 to January 2005 (in the case of any currently diagnosed psychosis), is related to any psychiatric stressors in service, is related to the Veteran's reported psychiatric problems in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of posttraumatic stress disorder at any time since January 2013, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any psychiatric disabilities diagnosed since January 2013, the Veteran's reported psychiatric problems in service, and his reports of psychiatric problems in the years since service.  (The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)
The examiner must provide a rationale for each opinion given.

12.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability other than chronic gastritis and to evaluate the current severity of the service-connected chronic gastritis.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should fully describe the signs and symptoms associated with the Veteran's gastritis.  The examiner should specifically state whether gastritis results in small or large eroded or ulcerated areas and whether or not there are severe hemorrhages. 

The examiner should also identify all gastrointestinal disabilities other than chronic gastritis that have been diagnosed since January 2013.  The examiner should answer all of the following questions with respect to each such disability:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability other than chronic gastritis had its clinical onset during either period of active service, is related to the Veteran's gastrointestinal problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is the current gastrointestinal disability other than chronic gastritis a functional gastrointestinal disorder as opposed to a functional gastrointestinal disease? (see the Note to 38 C.F.R. § 3.317 (a)(2)(i)(B)) and be advised that this does not provide an exclusive list of functional gastrointestinal disorders)?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any gastrointestinal disabilities other than chronic gastritis diagnosed since January 2013 and all reports of and instances of treatment for gastrointestinal problems in the Veteran's service treatment records.   

The examiner must provide a rationale for each opinion given.

13.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current liver disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current liver disability identified (i.e., any liver disability diagnosed since January 2013), the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater probability) that the current liver disability had its clinical onset during either period of active service, is related to the Veteran's liver problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current liver disability was caused (in whole or in part) by the Veteran's service-connected cholecystectomy?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current liver disability was aggravated (made chronically worse) by the Veteran's service-connected cholecystectomy?

If any current liver disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any liver disabilities diagnosed since January 2013, all reports of and instances of treatment for liver problems in the Veteran's service treatment records, and his reports of liver symptoms in the years since service.  

The examiner must provide a rationale for each opinion given.

14.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hand disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right hand disability identified (i.e., any right hand disability diagnosed since January 2013), the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current right hand disability had its clinical onset during either period of active service, had its onset during the year immediately following the period of service from May 1985 to January 2005 (in the case of any currently diagnosed arthritis), is related to the Veteran's reported right hand injury in service, or is otherwise the result of a disease or injury in service?
In formulating the above opinion, the examiner should specifically acknowledge and comment on any right hand disabilities diagnosed since January 2013, the Veteran's reported right hand injury in service, and his reports of right hand problems in the years since service.  (The absence of evidence of treatment for right hand problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

The examiner must provide a rationale for each opinion given.

15.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any sleep apnea diagnosed since January 2013, the examiner should answer all of the following question:

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea had its clinical onset during either period of active service, is related to the Veteran's reported sleep problems in service, or is otherwise the result of a disease or injury in service?
In formulating the above opinion, the examiner should specifically acknowledge and comment on any sleep apnea diagnosed since January 2013, the Veteran's reported sleep problems in service, and his reports of sleep problems in the years since service.  (The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

The examiner must provide a rationale for each opinion given.

16.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right and left ankle disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both right and left ankle motions (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also answer the following question with respect to all appropriate ranges of right and left ankle motion:

What, if any, is the additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, and/or pain during flare ups and/or with repeated use? 

The examiner should also report if there is ankylosis of either ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner should also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must provide a rationale for any opinion given.

17.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions should be reported in degrees on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What, if any, is the additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, and/or pain during flare ups and/or with repeated use? 

The examiner should report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia.

The examiner must provide a rationale for any opinion given.

18.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hypertension.  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including serial blood pressure readings, shall be conducted.  The examiner should also report whether the Veteran requires continuous medication for blood pressure control.

The examiner must provide a rationale for any opinion given.

19.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected dermatitis.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected dermatitis (including during any periods of flare up if the examination is not conducted during such a period).

The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected dermatitis during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare ups of his service-connected dermatitis and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner shall also report the nature and severity of any scars associated with the service-connected dermatitis, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.

20.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and records from the SSA, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., L3 spondylosis; right ankle calcaneal spur; left ankle osteochondrosis dissecans; chronic gastritis; cholecystectomy; diabetes; erectile dysfunction; hypertension; and dermatitis ) on his employability. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor must provide a rationale for any opinion given.

21.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers the reports of the September 2013 and August 2014 VA diabetes, neurological, and ankle examinations and any other additional relevant evidence received since the December 2014 statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


